DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-7, 16, 18-19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al (US Pub 2019/0147566) in view of Spitzer et al (US Pub 2018/0137602).

With respect to claim 1, LI discloses a display driver integrated circuit, (fig. 5; display device) comprising: a receiving circuit, configured to receive a first image and a second image from an image providing circuit; (fig. 5; display serial interface; par 0051;  discloses he display device may at first receive the image data from the image processing device 11 via a display serial interface 12. The image data includes the image data corresponding to the fixation region (i.e. first image data) and the image data corresponding to the non-fixation region (i.e. second image data)) a memory unit, configured to store the first image and the second image; (fig. 5; data cache 13, SRAM14; par 0051; discloses  the display device may store the image data corresponding to the non-fixation region into a data cache 13, and store the image data corresponding to the fixation region into a Static Random Access Memory (SRAM) 14) and a foveated rendering circuit, coupled to the memory unit and configured to generate an output image to be displayed by performing image processing based on the first image and the second image, (fig. 5; smart data processing unit 15 (i.e. foveated rendering circuit);  discloses  the image data corresponding to the non-fixation region in the data cache 13 may be scaled up, and transmitted together with the image data corresponding to the fixation region in the SRAM 14 to a smart data processing unit 15. the smart data processing unit 15 may perform such treatment as filtration and color enhancement on the image data. The image data from the smart data processing unit 15 may be transmitted to a data cache 16, and converted by a digital-to-analog converter 17. The converted image data may then be transmitted to a source driving circuit 18 of the display device); wherein the first image is with respect to a foveated area of the output image (par 0051; discloses the image data includes the image data corresponding to the fixation region; par 0055; discloses the display device may determine the fixation region and the non-fixation region on the display screen using an eyeball tracking technique, and transmit the information about the fixation region and the non-fixation region to the image processing device);
LI doesn’t expressly disclose wherein the receiving circuit receives at least a part of one of the first image and the second image before other one of the first image and the second image is completely received;
In the same field of endeavor, Spitzer discloses system and method for transmitting image data corresponding to different region of the display wherein the receiving circuit receives at least a part of one of the first image and the second image before other one of the first image and the second image is completely received (par 0054; discloses one GPU 606 may be used to perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth);
 Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI to receive the first image data and second image data in an interleaved manner as disclosed by Spitzer in  order to enable transmission of data using lower complexity or lower power consumption.


With respect to claim 3, LI as modified by Spitzer further discloses wherein a first resolution of the first image is different from a third resolution of the output image (LI; par 0006; discloses in the case that the second resolution is x*y, the first resolution is X*Y and X>x, combining the image data at the second resolution with the image data at the first resolution so as to acquire image data at a resolution of X*(Y+y); hence the resolution X*Y of first image is different from the resolution of output image X*(Y+y)). 

With respect to claim 4, LI as modified by Spitzer further discloses wherein the foveated rendering circuit performing the image processing based on the first image and the second image comprises: scaling up the second image to generate an upscaled image; and blending the first image and the upscaled image to generate the output image, wherein the first image is blended into the foveated area of the output image (LI; par 0009; discloses acquiring image data at a first resolution corresponding to a fixation region and image data at a second resolution corresponding to a non-fixation region in accordance with the image data of the to-be-displayed image, the first resolution being substantially greater than the second resolution; and scaling up the image data at the second resolution, stitching the resultant image data at the second resolution with the image data at the first resolution, and outputting and displaying the stitched image data).

With respect to claim 6, LI as modified by Spitzer discloses wherein the foveated rendering circuit comprises: a scaler circuit, configured to scale up the second image to generate the upscaled image; and a blending circuit, configured to blend the first image and the upscaled image to generate the output image (LI; par 0013; discloses the method further includes discarding, by a driving IC of the display device, invalid image data, scaling up the image data at the second resolution, stitching the resultant image data at the second resolution with the image data at the first resolution while outputting the resultant image data at the second resolution, and outputting and displaying the stitched image data).

With respect to claim 7, LI as modified by Spitzer discloses wherein the foveated rendering circuit comprises: a first decoder circuit, coupled to the memory unit and configured to decode the first image; (Spitzer; fig. 6; foveal decompression circuit 634) and a second decoder circuit, coupled to the memory unit and configured to decode the second image, (fig. 6; peripheral decompression circuit 646) wherein the foveated rendering circuit scales up the second image after being decoded to generate the upscaled image, and blends the first image after being decoded and the upscaled image to generate the output image (fig. 6; discloses scaling circuit 648 connected to the output of the decompression circuit 464; hence scaling is performed after the decompression);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer to include a compression circuit in the image processing device and a decompressing circuit in the display device such that image data are compressed before transmission and decompressed in the display device as disclosed by Spitzer in order to further reduce the data size during transmission; thereby facilitating consideration of bandwidth, power, and capacity considerations.

With respect to claim 16, LI discloses an operation method of a display driver integrated circuit, (fig. 5; discloses display device integrated circuit connected to image processing device 11; par 0002; discloses disclosure relates to the field of display technology, in particular to an image data transmission method, an image data processing method, an image processing device, and a display device ) comprising: receiving, by a receiving circuit of a display driver integrated circuit, a first image and a second image from an image providing circuit, (fig. 5; display serial interface 12; see par 0041; discloses As shown in FIG. 2, the image data processing method includes: Step 201 of receiving image data of a to-be-displayed image from the image processing device, and acquiring image data at a first resolution corresponding to a fixation region and image data at a second resolution corresponding to a non-fixation region in accordance with the image data of the to-be-displayed image); storing the first image and the second image to a memory unit: (par 0051; discloses  the display device may store the image data corresponding to the non-fixation region into a data cache 13, and store the image data corresponding to the fixation region into a Static Random Access Memory (SRAM) 14) and generating an output image to be displayed by performing image processing based on the first image and the second image, (par 0041; discloses Step 202 of scaling up the image data at the second resolution, stitching the resultant image data at the second resolution with the image data at the first resolution, and outputting and displaying the stitched image data) wherein the first image is with respect to a foveated area of the output image (par 0036; discloses high-definition image data corresponding to the fixation region and the low-definition image data corresponding to the non-fixation region ; par 0037; discloses  the display device may determine the fixation region and the non-fixation region on the display screen using an eyeball tracking technique);
LI don’t expressly disclose wherein the receiving circuit receives at least a part of one of the first image and the second image before other one of the first image and the second image is completely received;
In the same field of endeavor, Spitzer discloses system and method for transmitting image data corresponding to different region of the display wherein the receiving circuit receives at least a part of one of the first image and the second image before other one of the first image and the second image is completely received (par 0054; discloses one GPU 606 may be used to perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth);
 Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI to receive the first image data and second image data in an interleaved manner as disclosed by Spitzer in  order to enable transmission of data using lower complexity or lower power consumption.

With respect to claim 18, LI as modified by Spitzer further discloses wherein a first resolution of the first image is different from a third resolution of the output image (LI; par 0006; discloses in the case that the second resolution is x*y, the first resolution is X*Y and X>x, combining the image data at the second resolution with the image data at the first resolution so as to acquire image data at a resolution of X*(Y+y); hence the resolution X*Y of first image is different from the resolution of output image X*(Y+y)). 

With respect to claim 19, LI as modified by Spitzer further discloses wherein the image processing comprises: scaling up the second image frame to generate an upscaled image; and blending the first image and the upscaled image to generate the output image, wherein the first image is blended into a foveated area of the output image (LI; par 0009; discloses acquiring image data at a first resolution corresponding to a fixation region and image data at a second resolution corresponding to a non-fixation region in accordance with the image data of the to-be-displayed image, the first resolution being substantially greater than the second resolution; and scaling up the image data at the second resolution, stitching the resultant image data at the second resolution with the image data at the first resolution, and outputting and displaying the stitched image data).

With respect to claim 21, LI as modified by Spitzer further comprising: upscaling, by a scaler circuit, the second image to generate the upscaled image; and blending, by a blending circuit, the first image and the upscaled image to generate the output image (LI; par 0013; discloses the method further includes discarding, by a driving IC of the display device, invalid image data, scaling up the image data at the second resolution, stitching the resultant image data at the second resolution with the image data at the first resolution while outputting the resultant image data at the second resolution, and outputting and displaying the stitched image data).

With respect to claim 22, LI as modified by Spitzer discloses further comprising: decoding, by a first decoder circuit, the first image; (Spitzer; fig. 6; foveal decompression circuit 634) and decoding, by a second decoder circuit, the second image. (fig. 6; peripheral decompression circuit 646; par 0061; discloses at block 713 of path 703 the display controller 610 performs the foveal decompression process 634 to decompress the compressed foveal region, while at block 714 of path 704 the display controller 610 performs the peripheral decompression process 646 to decompress the compressed peripheral region) ;
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer to include a compression circuit in the image processing device and a decompressing circuit in the display device such that image data are compressed before transmission and decompressed in the display device as disclosed by Spitzer in order to further reduce the data size during transmission; thereby facilitating consideration of bandwidth, power, and capacity considerations.


Claim(s) 2, 5, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al (US Pub 2019/0147566) in view of Spitzer et al (US Pub 2018/0137602) and Shi et al (US Pub 20210225303).

With respect to claim 2, LI as modified by Spitzer don’t expressly disclose wherein a first resolution of the first image is same as a second resolution of the second image; 
In the same field of endeavor, Shi discloses a display device and driving method thereof (see abstract); wherein a first resolution of the first image is same as a second resolution of the second image (par 0044; discloses an image for display in the frame is received. The image comprises a first sub-image and a second sub-image. The resolution of the first sub-image is equal to or higher than the resolution of the second sub-image);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer to divide the first image and second image to have same resolution as disclosed by Shi in order to display image in a normal manner where there are no particular requirements on the display effects. 

With respect to claim 5, LI as modified by Spitzer don’t expressly disclose wherein a resolution of the upscaled image is same as a resolution of the output image;
In the same field of endeavor, Shi discloses a display device and driving method thereof (see abstract); wherein a resolution of the upscaled image is same as a resolution of the output image (par 0066; discloses as to the second sub-image, if the resolution of the second sub-image is lower (for example, lower than the resolution of the display screen), then to determine the display coordinates of the pixels in the second sub-image, the second sub-image may first be upscaled by a factor of x, with x being the ratio of the resolution of the display screen to the resolution of the second sub-image. By determining the display coordinates, it becomes possible to map the image data onto the display screen);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer to scale the second image to the resolution of the display device as disclosed by Shi in order to effectively map the pixel data to the display pixel and display image efficiently.

With respect to claim 17, LI as modified by Spitzer don’t expressly disclose wherein a first resolution of the first image is same as a second resolution of the second image; 
In the same field of endeavor, Shi discloses a display device and driving method thereof (see abstract); wherein a first resolution of the first image is same as a second resolution of the second image (par 0044; discloses an image for display in the frame is received. The image comprises a first sub-image and a second sub-image. The resolution of the first sub-image is equal to or higher than the resolution of the second sub-image);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer to divide the first image and second image to have same resolution as disclosed by Shi in order to display image in a normal manner where there are no particular requirements on the display effects. 

With respect to claim 20, LI as modified by Spitzer don’t expressly disclose wherein a resolution of the upscaled image is same as a resolution of the output image;
In the same field of endeavor, Shi discloses a display device and driving method thereof (see abstract); wherein a resolution of the upscaled image is same as a resolution of the output image (par 0066; discloses as to the second sub-image, if the resolution of the second sub-image is lower (for example, lower than the resolution of the display screen), then to determine the display coordinates of the pixels in the second sub-image, the second sub-image may first be upscaled by a factor of x, with x being the ratio of the resolution of the display screen to the resolution of the second sub-image. By determining the display coordinates, it becomes possible to map the image data onto the display screen);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer to scale the second image to the resolution of the display device as disclosed by Shi in order to effectively map the pixel data to the display pixel and display image efficiently.


Claim(s) 8-15, 23-31, 33-39, 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al (US Pub 2019/0147566) in view of Spitzer et al (US Pub 2018/0137602) and Suzuki et al (US Pub 2018/0365800).

With respect to claim 8, LI as modified by Spitzer discloses wherein the receiving circuit alternately receives the first image and the second image, (Spitzer; par 0054; discloses The parallel processing performed by data paths 620, 622 may be achieved through the use of two separate components that operate in parallel, the interleaving of processing tasks at the same component, or a combination thereof.  one GPU 606 may be used to perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth);
LI as modified by Spitzer discloses don’t expressly disclose receiving first image and second image as a plurality of parts; wherein a quantity of the parts of the first image and a quantity of the parts of the second image are not less than two;
In the same field of endeavor, Suzuki discloses device and method directed towards foveated rendering (see abstract); Suzuki discloses receiving first image and second image as a plurality of parts; wherein a quantity of the parts of the first image and a quantity of the parts of the second image are not less than two (par 0058; discloses the image data transmission section 53 divides each of the unsynthesized images into a plurality of blocks and transmits the individual blocks in the order required for frame image synthesis processing. In this instance, each block may correspond to one or more lines of laterally arranged pixel rows within each synthesized image. The image data transmission section 53 sequentially transmits the blocks of each partial image to the display device 40; par 0005; discloses unsynthesized images comprises plurality of images having different resolution);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer to transmit image data by dividing the images into plurality of blocks as disclosed by Suzuki such that the display device is able to start generating and displaying frame image while the data is still being received. 

With respect to claim 9, LI as modified by Spitzer  and Suzuki discloses wherein each of the parts of the first image comprises at least one line of the first image, and each of the parts of the second image comprises at least one line of the second image (Spitzer; par 0054; discloses one GPU 606 may be used to perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth;).

With respect to claim 10, LI as modified by Spitzer discloses wherein the receiving circuit is configured to respectively receive the first image in a plurality of first receiving time units and respectively receive the second image in a plurality of second receiving time units, wherein the first receiving time units and the second receiving time units are alternately arranged (Spitzer; par 0054; discloses The parallel processing performed by data paths 620, 622 may be achieved through the use of two separate components that operate in parallel, the interleaving of processing tasks at the same component, or a combination thereof.  one GPU 606 may be used to perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth; par 0051; discloses  the PHYs 632, 644 are the same PHY shared by the data paths 620, 622 using, for example, time multiplexing, contention techniques and the like);
LI as modified by Spitzer don’t expressly disclose receiving first image and second image as a plurality of parts;
In the same field of endeavor, Suzuki discloses device and method directed towards foveated rendering (see abstract); Suzuki discloses receiving first image and second image as a plurality of parts; (par 0058; discloses the image data transmission section 53 divides each of the unsynthesized images into a plurality of blocks and transmits the individual blocks in the order required for frame image synthesis processing. In this instance, each block may correspond to one or more lines of laterally arranged pixel rows within each
synthesized image.                                                                                                          The image data transmission section 53 sequentially transmits the blocks of each partial image to the display device 40; par 0005; discloses unsynthesized images comprises plurality of images having different resolution);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer to transmit image data by dividing the images into plurality of blocks as disclosed by Suzuki such that the display device is able to start generating and displaying frame image while the data is still being received. 

With respect to claim 11, LI as modified by Spitzer and Suzuki discloses wherein each of the first receiving time units is long enough to receive at least one line of the first image, and each of the second receiving time units is long enough to receive at least one line of the second image (Suzuki; par 0058; discloses each block may correspond to one or more lines of laterally arranged pixel rows within each synthesized image. The image data transmission section 53 sequentially transmits the blocks of each partial image to the display device 40; therefore receiving time has be long enough to receive one or more lines of laterally arranged pixel rows within each synthesized image).

With respect to claim 12, LI as modified by Spitzer and Suzuki discloses wherein the receiving circuit is further configured to store the plurality of parts of the first image respectively received by the receiving circuit in the first receiving time units to a first memory space of the memory unit,(LI; fig. 5; data cache 13; par 0051; discloses he display device may store the image data corresponding to the non-fixation region into a data cache 13 ) and to store the plurality of parts of the second image respectively received by the receiving circuit in the second receiving time units to a second memory space of the memory unit (Li; SRAM14;   par 0051; discloses the display device may store the image data corresponding to the fixation region into a Static Random Access Memory (SRAM) 14.).

With respect to claim 13, LI as modified by Spitzer and Suzuki discloses wherein the first memory space and the second memory space are separate spaces in the memory unit (LI; see fig. 5; data cache 1 and SRAM 14 are separate from each other).

With respect to claim 14, LI as modified by Spitzer and Suzuki discloses wherein the receiving circuit is further configured to store the plurality of parts of the first image respectively received by the receiving circuit in the first receiving time units to the memory unit, and to store the plurality of parts of the second image respectively received by the receiving circuit in the second receiving time units to the memory unit (Suzuki; par 0042; discloses  the communication interface 42 of the display device 40 receives unsynthesized image data from the relay device 30 and temporarily stores the received unsynthesized image data in the buffer memory 43. The buffer memory 43 stores the unsynthesized image data received by the communication interface 42 on an as-is basis; par 0005; discloses unsynthesized image data comprises images having different resolution).

With respect to claim 15, LI as modified by Spitzer and Suzuki discloses wherein the foveated rendering circuit comprises: a first decoder circuit, coupled to the memory unit and configured to access a plurality of first designated spaces storing the first partial images in the memory unit, (Spitzer; fig. 6; foveal decompression circuit 634) and output the first image after being decoded; and a second decoder circuit, coupled to the memory unit and configured to access a plurality of second designated spaces storing the second partial image in the memory unit, and output the second image after being decoded (fig. 6; peripheral decompression circuit 646; par 0061; discloses As the pixel data for the compressed foveal and peripheral regions is received at the display controller 610, at block 713 of path 703 the display controller 610 performs the foveal decompression process 634 to decompress the compressed foveal region, while at block 714 of path 704 the display controller 610 performs the peripheral decompression process 646 to decompress the compressed peripheral region);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer to include a compression circuit in the image processing device and a decompressing circuit in the display device such that image data are compressed before transmission and decompressed in the display device as disclosed by Spitzer in order to further reduce the data size during transmission; thereby facilitating consideration of bandwidth, power, and capacity considerations.

With respect to claim 23, LI as modified by Spitzer discloses further comprising alternately receiving, by the receiving circuit, the first image and the second image, (Spitzer; par 0054; discloses the parallel processing performed by data paths 620, 622 may be achieved through the use of two separate components that operate in parallel, the interleaving of processing tasks at the same component, or a combination thereof.  one GPU 606 may be used to perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth);
LI as modified by Spitzer discloses don’t expressly disclose receiving first image and second image as a plurality of parts; wherein a quantity of the parts of the first image and a quantity of the parts of the second image are not less than two;
In the same field of endeavor, Suzuki discloses device and method directed towards foveated rendering (see abstract); Suzuki discloses receiving first image and second image as a plurality of parts; wherein a quantity of the parts of the first image and a quantity of the parts of the second image are not less than two (par 0058; discloses the image data transmission section 53 divides each of the unsynthesized images into a plurality of blocks and transmits the individual blocks in the order required for frame image synthesis processing. In this instance, each block may correspond to one or more lines of laterally arranged pixel rows within each synthesized image. The image data transmission section 53 sequentially transmits the blocks of each partial image to the display device 40; par 0005; discloses unsynthesized images comprises plurality of images having different resolution);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer to transmit image data by dividing the images into plurality of blocks as disclosed by Suzuki such that the display device is able to start generating and displaying frame image while the data is still being received. 

With respect to claim 24, LI as modified by Spitzer  and Suzuki discloses wherein each of the parts of the first image comprises at least one line of the first image, and each of the parts of the second image comprises at least one line of the second image (Spitzer; par 0054; discloses one GPU 606 may be used to perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth;).

With respect to claim 25, LI as modified by Spitzer discloses further comprising: respectively receiving, by the receiving circuit, the first image in a plurality of first receiving time units and respectively receiving , by the receiving circuit, the second image in a plurality of second receiving time units, wherein the first receiving time units and the second receiving time units are alternately arranged (Spitzer; par 0054; discloses The parallel processing performed by data paths 620, 622 may be achieved through the use of two separate components that operate in parallel, the interleaving of processing tasks at the same component, or a combination thereof.  one GPU 606 may be used to perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth; par 0051; discloses  the PHYs 632, 644 are the same PHY shared by the data paths 620, 622 using, for example, time multiplexing, contention techniques and the like);
LI as modified by Spitzer don’t expressly disclose receiving first image and second image as a plurality of parts;
In the same field of endeavor, Suzuki discloses device and method directed towards foveated rendering (see abstract); Suzuki discloses receiving first image and second image as a plurality of parts; (par 0058; discloses the image data transmission section 53 divides each of the unsynthesized images into a plurality of blocks and transmits the individual blocks in the order required for frame image synthesis processing. In this instance, each block may correspond to one or more lines of laterally arranged pixel rows within each
synthesized image.                                                                                                          The image data transmission section 53 sequentially transmits the blocks of each partial image to the display device 40; par 0005; discloses unsynthesized images comprises plurality of images having different resolution);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer to transmit image data by dividing the images into plurality of blocks as disclosed by Suzuki such that the display device is able to start generating and displaying frame image while the data is still being received. 

With respect to claim 26, LI as modified by Spitzer and Suzuki discloses wherein each of the first receiving time units is long enough to receive at least one line of the first image, and each of the second receiving time units is long enough to receive at least one line of the second image (Suzuki; par 0058; discloses each block may correspond to one or more lines of laterally arranged pixel rows within each synthesized image. The image data transmission section 53 sequentially transmits the blocks of each partial image to the display device 40; therefore receiving time has be long enough to receive one or more lines of laterally arranged pixel rows within each synthesized image).
With respect to claim 27, LI as modified by Spitzer and Suzuki discloses further comprising: storing the plurality of parts of the first image respectively received by the receiving circuit in the first receiving time units to a first memory space of the memory unit,(LI; fig. 5; data cache 13; par 0051; discloses he display device may store the image data corresponding to the non-fixation region into a data cache 13 ) and storing the plurality of parts of the second image respectively received by the receiving circuit in the second receiving time units to a second memory space of the memory unit (Li; SRAM14;   par 0051; discloses the display device may store the image data corresponding to the fixation region into a Static Random Access Memory (SRAM) 14.).

With respect to claim 28, LI as modified by Spitzer and Suzuki discloses wherein the first memory space and the second memory space are separate spaces in the memory unit (LI; see fig. 5; data cache 1 and SRAM 14 are separate from each other).

With respect to claim 29, LI as modified by Spitzer and Suzuki discloses further comprising: storing the plurality of parts of the first image respectively received by the receiving circuit in the first receiving time units to the memory unit, and storing the plurality of parts of the second image respectively received by the receiving circuit in the second receiving time units to the memory unit (Suzuki; par 0042; discloses  the communication interface 42 of the display device 40 receives unsynthesized image data from the relay device 30 and temporarily stores the received unsynthesized image data in the buffer memory 43. The buffer memory 43 stores the unsynthesized image data received by the communication interface 42 on an as-is basis; par 0005; discloses unsynthesized image data comprises images having different resolution).

With respect to claim 30, LI as modified by Spitzer and Suzuki discloses further comprising: accessing, by a first decoder circuit, a plurality of first designated spaces storing the first partial images in the memory unit, (Spitzer; fig. 6; foveal decompression circuit 634) and outputting the first image after being decoded; and accessing, by a second decoder circuit, a plurality of second designated spaces storing the second partial image in the memory unit, and outputting the second image after being decoded (fig. 6; peripheral decompression circuit 646; par 0061; discloses As the pixel data for the compressed foveal and peripheral regions is received at the display controller 610, at block 713 of path 703 the display controller 610 performs the foveal decompression process 634 to decompress the compressed foveal region, while at block 714 of path 704 the display controller 610 performs the peripheral decompression process 646 to decompress the compressed peripheral region);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer to include a compression circuit in the image processing device and a decompressing circuit in the display device such that image data are compressed before transmission and decompressed in the display device as disclosed by Spitzer in order to further reduce the data size during transmission; thereby facilitating consideration of bandwidth, power, and capacity considerations.

With respect to claim 31, LI discloses an image processor, (fig. 5; image processing device 11) comprising: a digital signal processing circuit, configured to generate a first image and a second image based on an original image, wherein the first image is a cropped image with respect to a foveated area of the original image, and the second image is a downscaled image through scaling down the original image; (fig. 6; compression circuit 32; par 0036; discloses generating high resolution image corresponding to fixation region and low definition image data corresponding to non-fixation region; par 0035; discloses Step 102 of compressing image data of a to-be-displayed image corresponding to the non-fixation region to acquire image data at a second resolution;); and a transmitting circuit, coupled to the memory unit and configured to transmit the first image and the second image to a display driver integrated circuit, (fig. 6; transmission circuit 33; par 0053; discloses a transmission circuit 33 configured to combine the image data at the second resolution with image data of the to-be-displayed image at a first resolution corresponding to the fixation region, and output the combined image data to the display device);
LI don’t expressly disclose wherein the transmitting circuit transmits at least a part of one of the first image and the second image before other one of the first image and the second image is completely transmitted;
In the same field of endeavor, Spitzer discloses system and method for transmitting image data corresponding to different region of the display wherein the transmitting circuit transmits at least a part of one of the first image and the second image before other one of the first image and the second image is completely transmitted; (par 0054; discloses one GPU 606 may be used to perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth);
 Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI to receive the first image data and second image data in an interleaved manner as disclosed by Spitzer in  order to enable transmission of data using lower complexity or lower power consumption;
LI as modified by Spitzer don’t expressly disclose a memory unit, coupled to the digital signal processing circuit and configured to store the first image and the second image;
In the same field of endeavor, Suzuki discloses device and method based on foveated rendering where the image processing device comprises a memory section for storing image data, program module (see fig. 1; storage section12);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer to include a memory in the image processing device as disclosed by Suzuki in order to temporarily store image data and other program modules that can be easily accessed by the processing circuit.

With respect to claim 33, LI as modified by Spitzer and Suzuki discloses wherein the transmitting circuit alternately transmits the first image and the second image, (Spitzer; par 0054; discloses The parallel processing performed by data paths 620, 622 may be achieved through the use of two separate components that operate in parallel, the interleaving of processing tasks at the same component, or a combination thereof.  one GPU 606 may be used to perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth);
 Suzuki discloses transmitting first image and second image as a plurality of parts; wherein a quantity of the parts of the first image and a quantity of the parts of the second image are not less than two (par 0058; discloses the image data transmission section 53 divides each of the unsynthesized images into a plurality of blocks and transmits the individual blocks in the order required for frame image synthesis processing. In this instance, each block may correspond to one or more lines of laterally arranged pixel rows within each synthesized image. The image data transmission section 53 sequentially transmits the blocks of each partial image to the display device 40; par 0005; discloses unsynthesized images comprises plurality of images having different resolution);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer and Suzuki to transmit image data by dividing the images into plurality of blocks as disclosed by Suzuki such that the display device is able to start generating and displaying frame image while the data is still being received. 

With respect to claim 34, LI as modified by Spitzer and Suzuki  discloses wherein each of the parts of the first image comprises at least one line of the first image, and each of the parts of the second image comprises at least one line of the second image (Spitzer; par 0054; discloses one GPU 606 may be used to perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth;).

With respect to claim 35, LI as modified by Spitzer and Suzuki discloses wherein the transmitting circuit is configured to respectively transmit the first image in a plurality of first transmitting time units and respectively transmit the second image in a plurality of second transmitting time units, wherein the first transmitting time units and the second transmitting time units are alternately arranged (Spitzer; par 0054; discloses The parallel processing performed by data paths 620, 622 may be achieved through the use of two separate components that operate in parallel, the interleaving of processing tasks at the same component, or a combination thereof.  one GPU 606 may be used to perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth; par 0051; discloses  the PHYs 632, 644 are the same PHY shared by the data paths 620, 622 using, for example, time multiplexing, contention techniques and the like);
Suzuki discloses transmitting first image and second image as a plurality of parts; (par 0058; discloses the image data transmission section 53 divides each of the unsynthesized images into a plurality of blocks and transmits the individual blocks in the order required for frame image synthesis processing. In this instance, each block may correspond to one or more lines of laterally arranged pixel rows within each synthesized image.                                                                                                          The image data transmission section 53 sequentially transmits the blocks of each partial image to the display device 40; par 0005; discloses unsynthesized images comprises plurality of images having different resolution);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer and Suzuki to transmit image data by dividing the images into plurality of blocks as disclosed by Suzuki such that the display device is able to start generating and displaying frame image while the data is still being received. 

With respect to claim 36, LI as modified by Spitzer and Suzuki discloses wherein each of the first transmitting time units is long enough to transmit at least one line of the first image, and each of the second transmitting time units is long enough to transmit at least one line of the second image (Suzuki; par 0058; discloses each block may correspond to one or more lines of laterally arranged pixel rows within each synthesized image. The image data transmission section 53 sequentially transmits the blocks of each partial image to the display device 40; therefore transmitting time has be long enough to transmit one or more lines of laterally arranged pixel rows within each synthesized image).

With respect to claim 37, LI as modified by Spitzer and Suzuki discloses wherein the digital signal processing circuit is further configured to store the first image and the second image to the memory unit, wherein a plurality of continuous memory spaces of the memory unit are configured to alternately store a plurality of parts of the first image generated through partitioning the first image and a plurality of parts of the second image generated through partitioning the second image, wherein each of the plurality of parts of the first image comprises at least one line of the first image, and each of the plurality of parts of the second image comprises at least one line of the second image (Suzuki; par 0058; discloses the image data transmission section 53 divides each of the unsynthesized images into a plurality of blocks and transmits the individual blocks in the order required for frame image synthesis processing. In this instance, each block may correspond to one or more lines of laterally arranged pixel rows within each synthesized image; par 0042; discloses the buffer memory 43 stores the unsynthesized image data received by the communication interface 42 on an as-is basis);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer and Suzuki to transmit image data by dividing the images into plurality of blocks as disclosed by Suzuki such that the display device is able to start generating and displaying frame image while the data is still being received. 

With respect to claim 38, LI as modified by Spitzer and Suzuki discloses wherein the digital signal processing circuit is further configured to store the first image and the second image to the memory unit, wherein a first memory space of the memory unit is dedicated to storing the first image, and a second memory space of the memory unit is dedicated to storing the second image, (par 0051; discloses the display device may store the image data corresponding to the non-fixation region into a data cache 13, and store the image data corresponding to the fixation region into a Static Random Access Memory (SRAM) 14.); Suzuki discloses dividing the image data into plurality of parts and wherein each of the plurality of parts of the first image comprises at least one line of the first image, and each of the plurality of parts of the second image comprises at least  one line of the second image (par 0058; discloses par 0058; discloses  the image data transmission section 53 divides each of the unsynthesized images into a plurality of blocks and transmits the individual blocks in the order required for frame image synthesis processing. In this instance, each block may correspond to one or more lines of laterally arranged pixel rows within each synthesized image );
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer and Suzuki to transmit image data by dividing the images into plurality of blocks as disclosed by Suzuki such that the display device is able to start generating and displaying frame image while the data is still being received. 

With respect to claim 39, LI discloses an operation method of an image processor, (fig. 5; image processing device 11; par 0035; discloses an image data transmission method for use in an image processing device capable of being in communication with a display device) comprising: generating, by a digital signal processing circuit of the image processor, a first image and a second image based on an original image, wherein the first image is a cropped image with respect to a foveated area of the original image, and the second image is a downscaled image through scaling down the original image; (fig. 6; compression circuit 32; par 0036; discloses generating high resolution image corresponding to fixation region and low definition image data corresponding to non-fixation region; par 0035; discloses Step 102 of compressing image data of a to-be-displayed image corresponding to the non-fixation region to acquire image data at a second resolution;); and transmitting, by a transmitting circuit of the image processor, the first image and the second image to a display driver integrated circuit, (fig. 6; transmission circuit 33; par 0053; discloses a transmission circuit 33 configured to combine the image data at the second resolution with image data of the to-be-displayed image at a first resolution corresponding to the fixation region, and output the combined image data to the display device);
LI don’t expressly disclose wherein the transmitting circuit transmits at least a part of one of the first image and the second image before other one of the first image and the second image is completely transmitted;
In the same field of endeavor, Spitzer discloses system and method for transmitting image data corresponding to different region of the display wherein the transmitting circuit transmits at least a part of one of the first image and the second image before other one of the first image and the second image is completely transmitted; (par 0054; discloses one GPU 606 may be used to perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth);
 Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI to receive the first image data and second image data in an interleaved manner as disclosed by Spitzer in  order to enable transmission of data using lower complexity or lower power consumption;
LI as modified by Spitzer don’t expressly disclose storing, by a memory unit of the image processor, the first image and the second image; 
In the same field of endeavor, Suzuki discloses device and method based on foveated rendering where the image processing device comprises a memory section for storing image data, program module (see fig. 1; storage section12);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer to include a memory in the image processing device as disclosed by Suzuki in order to temporarily store image data and other program modules that can be easily accessed by the processing circuit.

With respect to claim 33, LI as modified by Spitzer and Suzuki discloses further comprising: alternately transmitting, by the transmitting circuit, the first image and the second image, (Spitzer; par 0054; discloses The parallel processing performed by data paths 620, 622 may be achieved through the use of two separate components that operate in parallel, the interleaving of processing tasks at the same component, or a combination thereof.  one GPU 606 may be used to perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth);
 Suzuki discloses transmitting first image and second image as a plurality of parts; wherein a quantity of the parts of the first image and a quantity of the parts of the second image are not less than two (par 0058; discloses the image data transmission section 53 divides each of the unsynthesized images into a plurality of blocks and transmits the individual blocks in the order required for frame image synthesis processing. In this instance, each block may correspond to one or more lines of laterally arranged pixel rows within each synthesized image. The image data transmission section 53 sequentially transmits the blocks of each partial image to the display device 40; par 0005; discloses unsynthesized images comprises plurality of images having different resolution);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer and Suzuki to transmit image data by dividing the images into plurality of blocks as disclosed by Suzuki such that the display device is able to start generating and displaying frame image while the data is still being received. 

With respect to claim 34, LI as modified by Spitzer and Suzuki  discloses wherein each of the parts of the first image comprises at least one line of the first image, and each of the parts of the second image comprises at least one line of the second image (Spitzer; par 0054; discloses one GPU 606 may be used to perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth;).

With respect to claim 43, LI as modified by Spitzer and Suzuki discloses further comprising: respectively transmitting the first image in a plurality of first transmitting time units and respectively transmitting the second image in a plurality of second transmitting time units, wherein the first transmitting time units and the second transmitting time units are alternately arranged (Spitzer; par 0054; discloses The parallel processing performed by data paths 620, 622 may be achieved through the use of two separate components that operate in parallel, the interleaving of processing tasks at the same component, or a combination thereof.  one GPU 606 may be used to perform both rendering processes 624, 636, whereby the GPU 606 interleaves or stutters between rendering one or more pixel rows for the foveal region and then rendering one or more pixel rows for the peripheral region, and so forth; par 0051; discloses  the PHYs 632, 644 are the same PHY shared by the data paths 620, 622 using, for example, time multiplexing, contention techniques and the like);
Suzuki discloses transmitting first image and second image as a plurality of parts; (par 0058; discloses the image data transmission section 53 divides each of the unsynthesized images into a plurality of blocks and transmits the individual blocks in the order required for frame image synthesis processing. In this instance, each block may correspond to one or more lines of laterally arranged pixel rows within each synthesized image.                                                                                                          The image data transmission section 53 sequentially transmits the blocks of each partial image to the display device 40; par 0005; discloses unsynthesized images comprises plurality of images having different resolution);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer and Suzuki to transmit image data by dividing the images into plurality of blocks as disclosed by Suzuki such that the display device is able to start generating and displaying frame image while the data is still being received. 

With respect to claim 44, LI as modified by Spitzer and Suzuki discloses wherein each of the first transmitting time units is long enough to transmit at least one line of the first image, and each of the second transmitting time units is long enough to transmit at least one line of the second image (Suzuki; par 0058; discloses each block may correspond to one or more lines of laterally arranged pixel rows within each synthesized image.  The image data transmission section 53 sequentially transmits the blocks of each partial image to the display device 40; therefore transmitting time has be long enough to transmit one or more lines of laterally arranged pixel rows within each synthesized image).

With respect to claim 45, LI as modified by Spitzer and Suzuki discloses wherein a plurality of continuous memory spaces of the memory unit are configured to alternately store a plurality of parts of the first image generating through partitioning the first image and a plurality of parts of the second image generated through partitioning the second image, each of the plurality of parts of the first image comprises at least one line of the first image, and each of the plurality of parts of the second image comprises at least one line of the second image (Suzuki; par 0058; discloses the image data transmission section 53 divides each of the unsynthesized images into a plurality of blocks and transmits the individual blocks in the order required for frame image synthesis processing. In this instance, each block may correspond to one or more lines of laterally arranged pixel rows within each synthesized image; par 0042; discloses the buffer memory 43 stores the unsynthesized image data received by the communication interface 42 on an as-is basis);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer and Suzuki to transmit image data by dividing the images into plurality of blocks as disclosed by Suzuki such that the display device is able to start generating and displaying frame image while the data is still being received. 

With respect to claim 46, LI as modified by Spitzer and Suzuki discloses a first memory space of the memory unit is dedicated to storing the first image, a second memory space of the memory unit is dedicated to storing the second image (LI; par 0051; discloses the display device may store the image data corresponding to the non-fixation region into a data cache 13, and store the image data corresponding to the fixation region into a Static Random Access Memory (SRAM) 14.); Suzuki discloses dividing the image data into plurality of parts and wherein each of the plurality of parts of the first image comprises at least one line of the first image, and each of the plurality of parts of the second image comprises at least  one line of the second image (par 0058; discloses par 0058; discloses  the image data transmission section 53 divides each of the unsynthesized images into a plurality of blocks and transmits the individual blocks in the order required for frame image synthesis processing. In this instance, each block may correspond to one or more lines of laterally arranged pixel rows within each synthesized image );
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer and Suzuki to transmit image data by dividing the images into plurality of blocks as disclosed by Suzuki such that the display device is able to start generating and displaying frame image while the data is still being received. 

Claim(s) 32, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al (US Pub 2019/0147566) in view of Spitzer et al (US Pub 2018/0137602), Suzuki et al (US Pub 2018/0365800) and Shi et al (US Pub 20210225303)

With respect to claim 32, LI as modified by Spitzer and Suzuki don’t expressly disclose wherein a first resolution of the first image is same as a second resolution of the second image; 
In the same field of endeavor, Shi discloses a display device and driving method thereof (see abstract); wherein a first resolution of the first image is same as a second resolution of the second image (par 0044; discloses an image for display in the frame is received. The image comprises a first sub-image and a second sub-image. The resolution of the first sub-image is equal to or higher than the resolution of the second sub-image);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer and Suzuki to divide the first image and second image to have same resolution as disclosed by Shi in order to display image in a normal manner where there are no particular requirements on the display effects. 

With respect to claim 40, LI as modified by Spitzer and Suzuki don’t expressly disclose wherein a first resolution of the first image is same as a second resolution of the second image; 
In the same field of endeavor, Shi discloses a display device and driving method thereof (see abstract); wherein a first resolution of the first image is same as a second resolution of the second image (par 0044; discloses an image for display in the frame is received. The image comprises a first sub-image and a second sub-image. The resolution of the first sub-image is equal to or higher than the resolution of the second sub-image);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by LI as modified by Spitzer and Suzuki to divide the first image and second image to have same resolution as disclosed by Shi in order to display image in a normal manner where there are no particular requirements on the display effects. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/           Examiner, Art Unit 2624                                                                                                                                                                                             
/MICHAEL A FARAGALLA/           Primary Examiner, Art Unit 2624                                                                                                                                                                                             	10/22/2022